Citation Nr: 1131553	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  11-12 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The appellant's spouse had Recognized Guerrilla Service with the Philippine Commonwealth Army from January 1945 to June 1945.  The appellant seeks benefits as a surviving spouse.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating letter by the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II, or in the Philippine Scouts.

2.  The appellant's spouse had Recognized Guerrilla Service with the Philippine Commonwealth Army.

3.  The appellant's spouse died on February [redacted], 2009.

4.  A claim for payment from the Filipino Veterans Equity Compensation (FVEC) Fund was received from the appellant's spouse on March 2, 2009.  

5.  A claim for payment from the FVEC fund was received from the appellant in March 2010.


CONCLUSION OF LAW

The criteria for obtaining a one-time payment from the FVEC fund are not met.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the material facts are not in dispute, and whether the claim may be allowed under the law is the issue at hand.  When the law, and not the underlying facts or development of the facts, is dispositive in a matter, the VCAA can have no effect on the appeal.  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (where the law as mandated by statue, and not the evidence, is dispositive, the VCAA is not applicable); Smith v. Gober, 14 Vet. App. 227 (2000).  The Board therefore finds that no action is necessary under the VCAA and that the case is ready for appellate review.

Under the American Recovery and Reinvestment Act (ARRA), a one-time benefit is provided for certain Philippine Veterans to be paid from the FVEC Fund.  American Recovery and Reinvestment Act § 1002(b), (f), Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.  ARRA § 1002(e).  The claim for compensation from the FVEC must be made within a one-year period beginning on the date of enactment of ARRA.  ARRA § 1002(c)(1).  Additionally, if a Veteran dies after a claim is filed, but before the claim is granted, payment shall be made instead to the surviving spouse.  ARRA § 1002(c)(2).  

A person is eligible for the one-time payment where that person served and was discharged under conditions other than dishonorable (1) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, or (2) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  ARRA § 1002(d).

Here, the appellant is the surviving spouse of a Philippine Veteran.  Service personnel records demonstrate the appellant's spouse had Recognized Guerrilla Service from January 28, 1945 to June 22, 1945 with an honorable discharge.  A claim from the Veteran for payment from the FVEC fund was dated February 25, 2009, and was received by the RO on March 2, 2009.  A death certificate indicates that the Veteran died on February [redacted], 2009.  A claim from the appellant for payment from the FVEC fund was received in February 2010.  

The Board notes that the applicable statute expressly states that for a surviving spouse to be eligible for a one-time payment, the claim must be filed prior to a Philippine Veteran's death.  Because the claim was received by the RO on March 2, 2009, it was not filed prior to the Veteran's death.  See ARRA § 1002(c)(2).  The appellant has no qualifying service and does not allege otherwise.  See ARRA 
§ 1002(d).  Accordingly, this claim must be denied.  

The appellant asserts in her original claim, her notice of disagreement, and her substantive appeal, that the Veteran filled out the claim form before he died, but that the RO returned the form so that the Veteran could sign it.  It appears that the appellant is asserting that the Veteran then signed the form, but that by the time the RO received it, he had already died.  She asserts that they were told they could mail in the form rather than wait in a long line at the RO.  The Board notes that there are two date stamps on the Veteran's original claim form:  March 2, 2009 and February 17, 2010.  It thus does not appear that the RO received anything from the appellant prior to March 2, 2009, after the date of the Veteran's death.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (noting that there is a presumption of regularity of administrative process in the absence of clear evidence to the contrary).

The Board is sympathetic to the appellant's argument, but is bound by applicable statutes and regulations.  See 38 U.S.C.A. § 7104(c) (West 2002).  The RO did not receive the Veteran's claim form prior to his death and therefore, the claim was not filed prior to his death.  Additionally, the appellant does not allege any eligible Philippine service of her own.  Accordingly, the basic entitlement requirements are not met and the appellant's claim must be denied.


ORDER

Entitlement to a one-time payment from the FVEC Fund is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


